UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-50838 NETLOGIC MICROSYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0455244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3975 Freedom Circle Santa Clara, CA 95054 (408) 454-3000 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuance to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2011 Common Stock, $0.01 par value per share 69,524,465 shares Table of Contents NETLOGIC MICROSYSTEMS, INC. FORM 10-Q TABLE OF CONTENTS PageNo. PARTI: FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item3. Quantitative and Qualitative Disclosures About Market Risk 43 Item4. Controls and Procedures 43 PARTII: OTHER INFORMATION 44 Item1. Legal Proceedings 44 Item1A. Risk Factors 44 Item6. Exhibits 49 Signatures 50 Table of Contents PART I: FINANCIAL INFORMATION Item1. Financial Statements NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) (UNAUDITED) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Contingent earn-out liability, current - Deferred margin Software licenses and other obligations, current Total current liabilities Contingent earn-out liability, long-term - Software licenses and other obligations, long-term Other liabilities Total liabilities Stockholders' equity Common stock Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT FOR PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Change in contingent earn-out liability ) Acquisition-related costs - Total operating expenses Income (loss) from operations ) ) Other income (expense): Gain recognized on investment in Optichron, Inc. - - - Impairment charge on other investments - - ) - Interest and other income (expense), net 94 ) ) Income (loss) before income taxes ) ) (Benefit from) provision for income taxes ) ) ) Net income (loss) $ $ $ ) $ ) Net income (loss) per share-basic $ $ $ ) $ ) Net income (loss)per share-diluted $ $ $ ) $ ) Shares used in calculation-basic Shares used in calculation-diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization (Gain) loss on disposal of property and equipment 52 ) Write-off of debt issuance costs related to line of credit - Amortization of premium relating to debt securities, net Stock-based compensation Stock settled contingent earn-out liability - Provision for (recovery of) doubtful accounts ) Provision for inventory reserves Gain recognized on investment in Optichron, Inc. ) - Impairment charge on other investment - Deferred income taxes, net ) Excess benefit from stock-based awards ) - Changes in current assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) ) Cash settled contingent earn-out liability Deferred margin ) Other long-term liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of Optichron, Inc., net of cash acquired of $2.5 million ) - Purchase of property and equipment ) ) Purchase of intangible assets - ) Purchase of short-term investments ) ) Sales and maturities of short-term investments Purchase of long-term investments and other ) - Net cash used in investing activities ) ) Cash flows from financing activities: Payments of software license and other obligations ) ) Proceeds from issuance of common stock Proceeds from issuance of common stock in connection with a stock offering - Payments for stock issuance costs - ) Tax payments related to vested awards ) ) Excess tax benefit from stock-based awards - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash investing activities: Acquisition of property and equipment under capitalized software license and other obligations $ $ Earn-out obligation recognized as an increase in goodwill (See Note 5 for supplemental disclosures) $ $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents NETLOGIC MICROSYSTEMS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of NetLogic Microsystems, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and with the instructions for Form 10-Q and Regulation S-X for interim financial statements. Accordingly, they do not include all of the information and notes required for complete financial statements. In the opinion of management, all adjustments, consisting of only normal recurring items, considered necessary for a fair statement of the results of operations for the periods are shown. These unaudited financial statements should be read in conjunction with the audited financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. Operating results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December31, 2011. Pending Acquisition by Broadcom Corporation On September11, 2011, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Broadcom Corporation (“Broadcom”), and I&N Acquisition Corp., a wholly owned subsidiary of Broadcom (“Merger Sub”). The Merger Agreement provides that, upon the terms and subject to the conditions set forth therein, Merger Sub will merge with and into the Company (the “Merger”), with the Company as the surviving corporation. As a result of the Merger, the Company will become a subsidiary of Broadcom. Under the Merger Agreement, at the effective time of the Merger, each issued and outstanding share of the Company’s common stock (other than (i)shares held by Broadcom, the Company or any of their respective wholly owned subsidiaries and (ii)shares held by the Company’s stockholders who perfect their appraisal rights) will be converted into the right to receive $50.00 in cash, without interest and less any applicable withholding taxes. The Merger Agreement further provides for, subject to certain limited exceptions, (i)the assumption of all in-the-money options to acquire the Company’s common stock outstanding immediately prior to the effective time of the Merger held by the Company’s employees, (ii) the cash-out of all in-the-money stock options held by non-employees, (iii)the conversion of all unvested restricted stock units held by the Company’s employees into Broadcom restricted stock units and (iv)the cash-out of all unvested restricted stock units held by persons other than the Company’s employees. The Company has made customary representations, warranties and covenants in the Merger Agreement, including, without limitation, covenants not to solicit alternative transactions or, subject to certain exceptions, not to enter into discussions concerning, or provide confidential information in connection with, an alternative transaction, covenants to provide required information to regulatory agencies and to provide other requested cooperation and assistance in connection with the Merger Agreement and the transactions contemplated by it. Broadcom also has made customary representations, warranties and covenants in the Merger Agreement. Consummation of the Merger is subject to customary conditions, including adoption of the Merger Agreement by the Company’s stockholders,clearance by the Chinese Ministry of Commerce (MOFCOM)under the Chinese Antimonopoly Law and clearance or no-jurisdiction decision by the Taiwanese Fair Trade Commission (TFTC)under the Taiwanese Fair Trade Law of 1991, as amended, and the expiration or termination of the waiting period under the United States Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, whichexpired on October 20, 2011. Consummation of the Merger is also subject to other customary conditions, including (i)the absence of any law or order prohibiting or restraining the Merger, (ii)no effect that has or would reasonably be expected to have a material adverse effect on the Company and its subsidiaries, (iii)subject to certain exceptions, the accuracy of Broadcom’s and the Company’s respective representations and warranties in the Merger Agreement, (iv)performance by Broadcom and the Company of their respective obligations in the Merger Agreement and (v)the absence of certain pending or threatened governmental litigation with respect to the transactions contemplated by the Merger Agreement. The Merger Agreement may be terminated under certain circumstances specified in the Merger Agreement including the circumstances wherethe Merger is not consummated by April 30, 2012 (which we refer to as the “End Date”), but if on April 30, 2012, the antitrust closing condition is not satisfied but all other conditions to closing are satisfied or, with respect to closing conditions that by their terms are to be satisfied at the Merger closing, are capable of being satisfied, thenthe Companyor Broadcom may extend the End Date until August 31, 2012. 6 Table of Contents The Merger Agreement contains certain termination rights for Broadcom and the Company, and further provides that, upon termination of the Merger Agreement under certain specified circumstances, the Company will be obliged to pay Broadcom a termination fee of $127million. Acquisition related cost associated with our pending acquisition by Broadcom were $5.6 million during the three months ended September 30, 2011 and consisted of professional and legal fees. 7 Table of Contents Critical Accounting Policies and Estimates The preparation of the Company’s unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires it to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.The Company based these estimates and assumptions on historical experience and evaluated them on an ongoing basis to help ensure that they remain reasonable under current conditions.Actual results could differ from those estimates. During the three and nine months ended September 30, 2011, there were no significant changes to the critical accounting policies and estimates discussed in the Company’s 2010 annual report on Form 10-K, except for accounting for the contingent earn-out liability associated with the acquisition of Optichron discussed in Note 5, Business Combination and Note 8, Fair Value Measurements. Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (“FASB”) issued and amended Accounting Standards Update (“ASU”) No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which simplifies how entities test goodwill for impairment. Previous guidance under Topic 350 required an entity to test goodwill for impairment using a two-step process on at least an annual basis.First, the fair value of a reporting unit was calculated and compared to its carrying amount, including goodwill.Second, if the fair value of a reporting unit was less than its carrying amount, the amount of impairment loss, if any, was required to be measured.Under the amendments in this update, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads the entity to determine that it is more likely than not that its fair value is less than its carrying amount.If after assessing the totality of events or circumstances, an entity determines that it is not more likely than not that the fair value of the reporting unit is less than its carrying amount, then the two-step impairment test is unnecessary.If the entity concludes otherwise, then it is required to test goodwill for impairment under the two-step process.The amendments are affective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 and early adoption is permitted.The Company is currently evaluating whether early adoption is necessary. In June 2011, the FASB amended its guidance on the presentation of comprehensive income.Under the amended guidance, an entity has the option to present comprehensive income in either one or two consecutive financial statements.A single statement must present the components of net income and total net income, the components of other comprehensive income and total other comprehensive income, and a total for comprehensive income.In a two-statement approach, an entity must present the components of net income and total net income in the first statement.That statement must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.The option under current guidance that permits the presentation of other comprehensive income in the statement of changes in stockholders’ equity has been eliminated.The amendment becomes effective retrospectively for the Company’s interim period ending March 31, 2012.Early adoption is permitted.The Company does not expect this amendment to have a material impact on its financial position, results of operations or cash flows. In May 2011, the FASB amended its guidance, to converge fair value measurement and disclosure guidance in U.S. GAAP with International Financial Reporting Standards (“IFRS”). IFRS is a comprehensive series of accounting standards published by the International Accounting Standards Board.The amendment changes the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.For many of the requirements, the FASB does not intend for the amendment to result in a change in the application of the requirements in the current authoritative guidance. The amendment becomes effective prospectively for the Company’s interim period ending March 31, 2012. Early application is not permitted.The Company does not expect the amendment to have a material impact on its financial position, results of operations or cash flows. 8 Table of Contents 2. Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260, Earnings per Share. Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted net income (loss) per share is computed by dividing net income (loss) by the sum of the weighted average number of common shares outstanding and dilutive potential common shares. The following table sets forth the computation of basic and diluted net income (loss) per share attributable to common stockholders (in thousands, except per share data): Three Months Ended September 30, Nine Months Ended September 30, Net income (loss): basic and diluted $ $ $ ) $ ) Shares used in calculation - basic Add: dilutive stock options and awards outstanding - - Shares used in calculation - diluted Net income (loss) per share: basic $ $ $ ) $ ) Net income (loss) per share: diluted $ $ $ ) $ ) Antidilutive potential common shares, excluded from diluted per share computation - - 9 Table of Contents 3. Stock-Based Compensation The Company has adopted stock plans that provide for grants of equity-based awards to employees, which consist of awards of stock options and restricted stock units. In addition, the Company has an Employee Stock Purchase Plan (“ESPP”) that allows employees to purchase its common stock at a discount through payroll deductions. The estimated fair value of the Company’s equity-based awards, less expected forfeitures, is amortized over the service period of the awards. The Company also grants stock options and restricted stock units to new employees in accordance with Nasdaq Marketplace Rule 5635(c)(4) as an inducement material to the new employees entering into employment with the Company. During the nine months ended September 30, 2011, the Company corrected a limitation in the calculation of stock-based compensation performed by a third party vendor, and as a result, reduced its compensation expenses by $0.5 million. The change was not material to prior periods and is not expected to have a significant impact on stock-based compensation expense for the current year.The total stock-based compensation expense recognized was allocated as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Cost of revenue $ Research and development Selling, general and administrative Total stock-based compensation expense $ In addition, the Company capitalized approximately $0.1 million and $0.1 million of stock-based compensation in inventory as of September 30, 2011 and December31, 2010, respectively, which represented indirect manufacturing costs related to its inventory. Stock Options The exercise price of each stock option typically equals the market price of the Company’s common stock on the date of grant. Most options vest over four years and expire no later than ten years from the grant date. During the nine months ended September 30, 2011 and 2010, the Company did not grant any stock options. As of September 30, 2011, the total unrecognized compensation cost related to unvested stock options granted and outstanding was approximately $8.7 million with a weighted average remaining vesting period of 2.12 years. Restricted Stock During the nine months ended September 30, 2011 and 2010, the Company granted restricted stock units representing the future right to acquire approximately 1,355,000 and 573,000 shares of common stock, respectively. The fair value of the restricted stock units was determined using the fair value of the Company’s common stockat the date of grant. These awards vest over the requisite service period, which ranges from six months to four years. Additionally, during the nine months ended September 30, 2011, the Company assumed unvested restricted stock units under its merger agreement with Optichron, Inc. (“Optichron”) representing future rights of the holder to acquire approximately 548,000 shares of common stock.Approximately 62,000 shares vested immediately and 486,000 shares generally vest over a five-year service period. The fair value of the restricted stock units was determined using the fair value of the Company’s common stock on the acquisition date. The fair value of the restricted stock units is being amortized on the straight-line attribution method over the service period, and is reduced for estimated forfeitures. The weighted average grant date fair market value per share for the shares granted during the nine months ended September 30, 2011 and 2010 was $37.18 and $27.25, respectively. The weighted average grant date fair market value per share for fully vested shares during the nine months ended September 30, 2011 and 2010 was $20.32 and $17.26, respectively. As of September 30, 2011, the total unrecognized compensation cost related to the unvested restricted stock units granted was approximately $101.3 million, which is expected to be recognized over a weighted average period of 2.27 years. 10 Table of Contents Employee Stock Purchase Plan The Company’s ESPP provides that eligible employees may purchase up to $25,000 of shares of common stock annually over the course of two six-month offering periods. The purchase price to be paid by participants is 85% of the price per share of the Company’s common stock either at the beginning or the end of each six-month offering period, whichever is less. ESPP Valuation Assumptions The fair value of each purchase is estimated at the beginning of each offering period using the Black-Scholes option pricing model. The weighted average assumptions used in the model are outlined in the following table: Three Months Ended September 30, Nine Months Ended September 30, Employee Stock Purchase Plan: Risk-free interest rate % Expected term (in years) Expected dividend yield % Volatility 43
